CULLEN, Commissioner.
Haynes E. Robinson, who is confined in the state penitentiary under a five-year sentence for robbery imposed by a judgment of the Jefferson Circuit Court on April 2, 1956, purports to appeal from an alleged order of the same court, on January 7, 1957, overruling a motion by him to vacate the judgment of April 2, 1956. The Commonwealth has moved to dismiss the appeal.
The record filed by Robinson does not include the order from which he purports to appeal, nor the motion which the order allegedly overruled. In fact, the record does not show anything concerning any proceedings in any court after the entry of the judgment of conviction on April 2, 1956. We have only Robinson’s statement as to what allegedly transpired.
Obviously, Robinson has not even approximated the perfection of an appeal.
The appeal is dismissed.